Citation Nr: 0026566	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  93-17 029A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's son and daughter


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from January 1941 to February 
1945.  He died in April 1993.  The appellant in this case is 
his surviving spouse.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts, 
in May 1993 that denied the claimed benefits.  

This case was Remanded by the Board in August 1997 to enable 
the appellant to submit additional evidence and argument.  


FINDING OF FACT

There is medical evidence that tends to show that the 
veteran's service-connected psychiatric disability either 
caused or materially contributed to his death.  The claim is 
plausible.  


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

A death certificate for the veteran in this case indicates 
that he died in April 1993.  The certificate lists chronic 
obstructive pulmonary disease, arteriosclerotic heart 
disease, and bronchitis as the cause of death.  The record 
shows that he was treated for his various service-connected 
disabilities, including anxiety, during service and through 
the years since his separation from service.  Until the early 
1960s, physicians' characterizations of the severity of his 
psychiatric disorder varied from mild to moderately severe.  
The record shows that the veteran sustained an acute 
myocardial infarction in 1989.  

The records of the veteran's last illness are not of record.  
However, the veteran's son, who has stated that he is a 
Registered Nurse with training in psychiatry, wrote in June 
1993, describing the veteran's psychiatric symptoms during 
his final hospitalization and offering his opinion that the 
veteran's "decline in health and his death was hastened 
because of his anxiety neurosis, heart and breathing 
condition related to his varicose veins and knee ankylosis."  
In addition, he went into considerably more detail about the 
history of the veteran's psychiatric disability at a personal 
hearing in April 1994.  He also pointed to a medical text 
that reportedly states that anxiety can cause coronary artery 
disease and stated that he was told by the veteran's VA 
physicians that his heart disease was due to his varicose 
veins and poor circulation in his legs.  

Analysis

A person who submits a claim for VA benefits shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); see also Carbino v. Gober, 
10 Vet. App. 507 (1997).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 
(1990).  In Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a claim must be accompanied by supportive 
evidence and that such evidence "must justify a belief by a 
fair and impartial individual' that the claim is plausible."  
For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Only the evidence in 
support of the claim is to be considered in making that 
determination and, generally, a presumption of credibility 
attaches to that evidence.  Epps v. Brown, 9 Vet. App. 341, 
343-44 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table). 

The quality and quantity of the evidence required to meet the 
veteran's burden of necessity will depend upon the issue 
presented by the claim.  Where the issue is factual in 
nature, e.g., whether an incident or injury occurred in 
service, competent lay testimony, including a veteran's 
solitary testimony, may constitute sufficient evidence to 
establish the claim as well grounded.  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is plausible or possible is required.  

Evidentiary assertions by the appellant must be accepted as 
true for purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
However, a claimant would not meet his burden merely by 
presenting lay testimony, including his own, as lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay assertions of 
medical causation or diagnosis cannot constitute evidence to 
render a claim well grounded under § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Tirpak v. Derwinski, 2 Vet. 
App. at 610-11 (1992).  

In this case, for purposes of determining whether the claim 
is well grounded, the appellant's son's statements and 
testimony, to the extent that he has medical training, 
particularly in psychiatry, must be accepted as being true.  
Accordingly, the Board finds that each of the criteria set 
forth in Epps has been met and that the claim is plausible.  

Therefore, the appellant's claim is well grounded.  The claim 
will be addressed further in the Remand that follows this 
decision.  


ORDER

The claim for service connection for the cause of the 
veteran's death is well grounded.  


REMAND

Because the appellant's claim is well grounded, VA has a duty 
to assist her in developing evidence in conjunction with the 
claim.  38 U.S.C.A. § 5107(b).  In this case, the Board 
believes that an opinion by a cardiologist would be helpful 
in determining whether or not any of the veteran's service-
connected disabilities either caused or contributed 
substantially and materially to cause his death.  

Further, review of the record discloses that the records of 
the veteran's final illness have not been obtained.  Those 
records could provide significant evidence regarding 
impairment attributable to the veteran's service-connected 
disabilities during that hospitalization and the relationship 
between those disabilities and his death.  Therefore, the RO 
should request those records.  

Accordingly, this case is REMANDED for the following 
additional actions:  

1.  In light of the "age" of the appellant's 
claim, the RO should take measures to ensure 
expeditious handling of this case.  

2.  With any needed signed releases from the 
appellant, the RO should request copies of the 
records of the veteran's final illness, as well as 
records of any examination or treatment, VA or non-
VA, that the veteran received for any service-
connected disability which are not already of 
record.  All records so received should be 
associated with the claims file.  

3.  The RO should then forward the claims file to a 
cardiologist, who should be requested to review the 
claims file and to provide a medical opinion as to 
the following questions:  

a.  Is it at least as likely as not that 
chronic obstructive pulmonary disease, 
bronchitis, or arteriosclerotic heart 
disease, each listed on the death 
certificate as the cause of the veteran's 
death, had its origin in service?  

b.  If not, is it at least as likely as 
not that any of the veteran's service-
connected disabilities-anxiety reaction, 
left knee ankylosis as a residual of a 
gunshot wound, bilateral varicose veins, 
or opaque eardrums-or any combination of 
those disabilities caused his death?  

c.  If not, is it at least as likely as 
not that any of the veteran's service-
connected disabilities or any combination 
thereof contributed substantially and 
materially to cause or to hasten his 
death?  

All opinions should be supported by reference to 
pertinent evidence in the claims file.  To the 
extent possible, the physician should reconcile his 
or her opinion with any contrary opinion contained 
in the claims file.  In this regard, the Board 
would point out the statements expressed by the 
veteran's son, who apparently is a psychiatric 
nurse, in June 1993, June 1994, and July 2000, as 
well as at the personal hearing in April 1994.  

4.  Upon completion of the requested development of 
the record, the RO should again consider the 
appellant's claim.  If action taken remains adverse 
to her, the appellant and her accredited 
representative should be furnished a supplemental 
statement of the case and they should be given an 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  By this REMAND, the Board intimates no opinion, 
either legal or factual, as to any final determination 
warranted in this case.  The purpose of this REMAND is to 
obtain clarifying information and to provide the appellant 
with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

 


